 

--------------------------------------------------------------------------------

 
Exhibit 10.1
 


AMENDMENT AND SUPPLEMENT NO. 5 TO
SENIOR SECURED CREDIT AGREEMENT
 
THIS AMENDMENT AND SUPPLEMENT NO. 5 TO SENIOR SECURED CREDIT AGREEMENT (this
“Amendment”) is made as of December 21, 2011, by and among (1) GENCO SHIPPING &
TRADING LIMITED, a corporation organized and existing under the laws of the
Republic of Marshall Islands (the “Borrower”), (2) the banks and financial
institutions as are signatories hereto, as lenders (the “Lenders”), (3) DNB BANK
ASA (f/k/a DnB NOR Bank ASA) (“DnB”) as Administrative Agent (in such capacity,
the “Administrative Agent”), mandated lead arranger, bookrunner (in such
capacity, the “Bookrunner”), security trustee and collateral agent under the
Security Documents (in such capacity, the “Collateral Agent”), and (4) BANK OF
SCOTLAND PLC, as mandated lead arranger (together with DnB, in such capacity,
the “Mandated Lead Arrangers”) and amends and is supplemental to the Senior
Secured Credit Agreement dated as of July 20, 2007, as amended by Amendment and
Supplement No. 1 to the Senior Secured Credit Agreement dated as of September
21, 2007, Amendment and Supplement No. 2 to the Senior Secured Credit Agreement
dated as of February 13, 2008, Amendment and Supplement No. 3 to the Senior
Secured Credit Agreement dated as of June 18, 2008, and Amendment and Supplement
No. 4 to the Senior Secured Credit Agreement dated as of January 26, 2009 (the
“Credit Agreement”), made by and among the parties.
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders made available to the
Borrower a senior secured credit facility in the amount of US$1,377,000,000 (the
“Facility”);
 
WHEREAS, the Borrower has requested, and the Lenders signatory hereto have
agreed, subject to the terms and conditions of this Amendment, that the
application of the covenants contained in Sections 11.07 and 11.08 of the Credit
Agreement be suspended during the Waiver Period (as defined below); and
 
WHEREAS, the Borrower and the Lenders signatory hereto have agreed to certain
other amendments to the Credit Agreement.
 
NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:
 
1.   Definitions.  Unless otherwise defined herein, words and expressions
defined in the Credit Agreement have the same meanings when used herein,
including in the recitals hereto.
 
2.   Representations and Warranties.  The Borrower hereby reaffirms, as of the
date hereof, each and every representation and warranty made thereby in the
Credit Agreement, the Note and the Security Documents (updated mutatis
mutandis). The Borrower hereby represents and warrants that there have been no
changes to the Certificate of Incorporation or By-Laws (or equivalent
organizational documents) of any Credit Party from the most recent copies of
such documents delivered to the Administrative Agent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.   No Defaults.  The Borrower hereby represents and warrants that as of the
date hereof no Event of Default or event which, with the passage of time, giving
of notice or both would become an Event of Default, has occurred.
 
4.   Performance of Covenants.  Each Credit Party hereby reaffirms that it has
duly performed and observed the covenants and undertakings set forth in the
Credit Agreement, the Note and the Security Documents, on its part to be
performed, and each Credit Party covenants and undertakes to continue duly to
perform and observe such covenants and undertakings so long as the Credit
Agreement, as the same is amended and supplemented hereby, and may hereafter be
amended or supplemented, shall remain in effect.
 
5.   Amendments to the Credit Agreement.  Subject to the terms and conditions of
this Amendment, the Credit Agreement is hereby amended and supplemented as
follows:
 
(a)  
All references to “this Agreement” shall be deemed to refer to the Credit
Agreement, as further amended and supplemented hereby.

 
(b)  
Section 10 of the Credit Agreement is amended by inserting the following new
Section 10.18:



“Most Favored Lender.  During the Additional Covenant Period, the Borrower shall
deliver to the Administrative Agent a written notice of any Additional Covenant
included in an Additional Facility or an Amended Facility within five (5)
Business Days of the date it enters into such Additional Facility or Amended
Facility.  Such Notice shall be signed by the Borrower’s senior financial
officer and set forth in reasonable detail a description of the Additional
Covenant, including any defined terms used therein and related explanatory
calculations.  Except for any Additional Covenant that has been expressly waived
in writing by the Agents or Required Lenders before the commencement of the
Additional Covenant Period or is so waived in writing within fifteen days after
the Administrative Agent’s receipt of a notice of the Additional Covenant, such
Additional Covenant (i) shall be deemed automatically incorporated by reference
into this Agreement, mutatis mutandis, as if set forth fully herein, effective
as of the date when such Additional Covenant shall have become effective under
such Additional Facility or Amended Facility and the Administrative Agent will
be authorized to execute an amendment to the Credit Agreement adding such
covenant and (ii) shall be effective only during the Additional Covenant Period,
after which time such Additional Covenant shall no longer have any force or
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
effect.  During the Additional Covenant Period, any Additional Covenant
incorporated into this Agreement pursuant to this Section 10.18 shall be deemed
automatically amended herein to reflect any subsequent amendments made to such
Additional Covenant under the applicable Additional Facility or Amended
Facility.  Upon the occurrence of any event described in the preceding sentence,
the Administrative Agent may enter into any additional agreement or amendment to
this Agreement evidencing the amendment of any such incorporated covenants.  All
of the existing covenants in Sections 10 and 11 as of the date of this Agreement
shall remain in this Agreement regardless of whether any Additional Covenants
are incorporated into this Agreement.”
 
(c)  
Section 11 of the Credit Agreement is amended by inserting the following new
Section 11.17:



“During the period commencing October 1, 2011 and ending on (and including)
March 31, 2013, the Borrower will not permit, as of the last day of any fiscal
quarter during such period,  the aggregate amount of its interest-bearing
Consolidated Indebtedness to exceed 62.5% of  the aggregate amount of its
interest-bearing Consolidated Indebtedness plus its Consolidated Net Worth (as
defined in the following sentence) at such time.  For purposes of, and only of,
this Section 11.17, “Consolidated Net Worth” shall mean the Net Worth of the
Borrower and its Subsidiaries determined on a consolidated basis in accordance
with GAAP without any deduction for any minority interests in Subsidiaries.”
 
(d)  
The definition of “LIBOR” set forth in Section 13.01 of the Credit Agreement
shall be amended to add the following at the end thereof:

 
 “; provided, however, that if the rate set forth in clause (a) is below zero,
LIBOR will be deemed to be zero.”
 
(e)  
Section 13.01 shall be amended to add the following definitions in alphabetical
order:

 
 
(i)
“Additional Covenant” means a restrictive or financial covenant applicable to
the Borrower or any of its Subsidiaries, whether expressed as a covenant,
undertaking, restriction or other such provision which requires the maintenance
of any particular financial ratio or metric or which prohibits or limits actions
which the Borrower or any of its Subsidiaries could otherwise take (or permits
any such action only upon satisfaction of specified conditions), which
applicable covenant or restriction has no equivalent provision in this Agreement
or would be more restrictive as to the Borrower or any of its Subsidiaries than
the corresponding provision set forth herein.  Additional Covenants shall
not  be deemed to include any covenant (i) directly relating to (x) lender
commitment reductions or terminations or the amount or payment terms of
principal, interest or fees payable under an Additional Facility or an Amended
Facility or (y) additional collateral or other security granted to a lender or
creditor under an Additional Facility or an Amended Facility; or (ii) that would
require the Borrower or any Subsidiary to (x) provide additional collateral or
other security under this Agreement, any Security Document or any other Credit
Document, whether due to the Borrower’s failure to maintain a specified
financial ratio or metric or otherwise, or (y) maintain a particular collateral
maintenance ratio or substantially similar financial ratio or metric.”

 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
(ii)
“Additional Covenant Period” means the period from December 21, 2011 through the
later of (i) March 31, 2013 and (ii) the first date after December 21, 2011 on
which the Aggregate Appraised Value is equal to or more than 100% of the
aggregate principal amount of the outstanding Loans, all Letter of Credit
Outstandings and the Borrower’s obligations under the Interest Rate Protection
Agreements entered into with respect to the Loans.

 
 
(iii)
“Additional Facility” means a credit agreement, note purchase agreement,
indenture, promissory note, letter agreement or similar agreement for borrowed
money with other lenders or creditors of the Borrower (other than trade
creditors) entered into by the Borrower during the Additional Covenant Period;
provided, however, that an Additional Facility shall not include an Amended
Facility.

 
 
(iii)
“Amended Facility” means an amendment, modification, supplement or side letter
entered into by the Borrower during the Additional Covenant Period to a credit
agreement, note purchase agreement, indenture, promissory note, letter agreement
or similar agreement for borrowed money, in each case, which is in existence on
December 21, 2011, with other lenders or creditors of the Borrower (other than
trade creditors).

 
6.   Waivers.  By their execution hereof, the Required Lenders hereby waive
Sections 11.07 and 11.08 of the Credit Agreement for the period commencing
October 1, 2011 and ending on (and including) March 31, 2013 (the “Waiver
Period”).  For the avoidance of doubt, the Borrower shall be obligated to
provide the financial statements, Appraisals, projections, certificates, notices
and all other reports and filings required pursuant to Section 10.01 of the
Credit Agreement notwithstanding the waiver of Sections 11.07 and 11.08 of the
Credit Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
7.   Fees and Expenses.
 
(a)           The Borrower agrees to pay the Administrative Agent for
distribution to each Lender evidencing its agreement herewith by delivering an
executed counterpart of this Amendment on or prior to the date hereof a facility
fee (the “Facility Fee”) for the period from the effective date of this
Amendment until the Maturity Date, computed at a rate for each day equal to (i)
with respect to the period after the effective date of this Amendment until the
date on which the Borrower has consummated an equity offering resulting in an
aggregate amount of $50,000,000 of gross proceeds (such date, the “Equity Sale
Date”), 2.0% per annum on such Lender’s pro rata share of the daily average
outstanding principal amount of the Loans, and (ii) on and after the Equity Sale
Date, 1.0% per annum until the Maturity Date on such Lender’s pro rata share of
the daily average outstanding principal amount of the Loans.  Accrued Facility
Fees shall be due and payable quarterly in arrears on each Payment Date and on
the Maturity Date (or such earlier date upon which the Total Commitment is
terminated and the full outstanding amount of the Obligations is paid in full).
 
(b)           The Borrower agrees to pay the Administrative Agent for
distribution to each Lender evidencing its agreement herewith by delivering an
executed counterpart of this Amendment on or prior to the date hereof an
amendment fee equal to 0.25% of the outstanding principal amount of the Loans as
of the date of this Amendment (after giving effect to the Prepayment (as defined
below)), payable to each such Lender based on their pro rata share of the
outstanding principal amount of the Loans payable to such consenting Lenders.
The Borrower shall, subject to Section 13(e) of the Credit Agreement, pay
promptly to the each of the Agents all reasonable legal fees of the Agents in
connection with the preparation and execution of this Amendment.
 
8.   No Other Amendment.  All other terms and conditions of the Credit Agreement
shall remain in full force and effect and the Credit Agreement shall be read and
construed as if the terms of this Amendment were included therein by way of
addition or substitution, as the case may be.
 
9.   Other Documents.  By the execution and delivery of this Amendment, each of
the parties hereto consents and agrees that all references in the Note and the
Security Documents to the Credit Agreement shall be deemed to refer to the
Credit Agreement as amended and supplemented by this Amendment. By the execution
and delivery of this Amendment, the Borrower hereby consents and agrees that the
Security Documents and any other documents that have been or may be executed as
security for the Facility and any of its obligations under the Credit Agreement,
the Note or any Security Document shall remain in full force and effect
notwithstanding the amendments contemplated hereby.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
10.   Compliance.  Each Security Party shall have complied with and shall then
be in compliance with all the terms, covenants and conditions of the Credit
Documents and this Amendment, which are binding upon it.
 
11.   No Material Adverse Effect.  By its execution hereof, the Borrower agrees
that as of the date hereof, nothing shall have occurred which would constitute a
Material Adverse Effect, nor anything that could reasonably be expected to have
a Material Adverse Effect.
 
12.   Financial Information. The Administrative Agent shall have received such
financial and other information concerning the Borrower as it may reasonably
request.
 
13.   Conditions Precedent.  The effectiveness of this Amendment shall be
expressly subject to the following conditions precedent:
 
(a)   Prepayment of Loans and Reduction of Total Commitment.
 
(i) The Borrower shall have paid to the Administrative Agent $52,500,000 (the
“Prepayment”) which shall be applied to the amount of the Final Payment; and
 
(ii) The Borrower shall have paid to the Administrative Agent all accrued and
unpaid interest on the amount of the Prepayment.
 
(b)   Corporate Documents; Proceedings; etc.
 
(i)   The Mandated Lead Arrangers shall have received a certificate, dated the
date hereof, signed by an Authorized Officer, member or general partner of each
Credit Party, and attested to by the secretary or any assistant secretary (or,
to the extent such Credit Party does not have a secretary or assistant
secretary, the analogous Person within such Credit Party) of such Credit Party,
as the case may be, certifying copies of resolutions of such Credit Party
approving and authorizing such Credit Party to execute this Amendment, or in the
case of the Subsidiary Guarantors, the Consent, Agreement and Reaffirmation
attached hereto, and each additional Credit Document to which it is a party, and
each of the foregoing shall be reasonably acceptable to the Mandated Lead
Arrangers.
 
(ii)   A certificate of the jurisdiction of incorporation or formation, as the
case may be, of each Credit Party as to the good standing thereof.
 
(c)   Amendment and Credit Documents.
 
(i)   The Borrower shall have executed and delivered to the Administrative Agent
this Amendment and shall ensure that each of the Subsidiary Guarantors shall
have executed and delivered to the Administrative Agent the Consent, Agreement
and Reaffirmation attached hereto.
 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
(ii)   The Required Lenders shall have executed and delivered to the
Administrative Agent this Amendment.
 
(iii)  Each Credit Party shall have executed each additional Credit Document as
may be required by the Lenders in connection with this Amendment.
 
(d)   Certificates of Ownership; Searches. The Administrative Agent shall have
received each of the following with respect to each Vessel owned or operated by
a Credit Party:
 
(i)   certificates of ownership from appropriate authorities showing (or
confirmation updating previously reviewed certificates and indicating) the
registered ownership of such Vessel by the relevant Subsidiary Guarantor; and.
 
(ii)   the results of maritime registry searches with respect to such Vessel,
indicating no record liens other than Liens in favor of the Collateral Agent
and/or the Lenders, Permitted Liens and Liens being discharged contemporaneously
with such acquisition.
 
(e)   Payment of Fees.  The Agents and the Lenders shall have received from the
Borrower payment of (i) all of the Agents’ reasonable legal fees and expenses
incurred in connection with the negotiation and documentation of this Amendment
(without duplication of any fees, costs and expenses  of any of the Agents or
Lenders previously paid by the Borrower in connection with the preparation,
execution and delivery of the Credit Agreement and other Credit Documents, or
any of the prior amendments, waivers and consents thereto), (ii) all fees set
forth in Section 7 hereof that are due and payable as of the effective date of
this Amendment and (iii) all accrued and unpaid fees under the Fee Letter and
Section 3.01 of the Credit Agreement.
 
(f)   Opinions of Counsel.  The Administrative Agent shall have received from
Kramer Levin Naftalis & Frankel LLP, special New York counsel to the Borrower
and its Subsidiaries, an opinion addressed to the Administrative Agent and each
of the Lenders and dated the date hereof which shall be in form and substance
reasonably acceptable to the Mandated Lead Arrangers and cover such matters
incidental to the transactions contemplated herein as the Mandated Lead
Arrangers may reasonably request.


14.   Total Commitment Reduction.  Notwithstanding anything to the contrary
contained in Sections 3.02, 3.03 or 3.04 of the Credit Agreement, upon the
receipt by the Administrative Agent of the Prepayment, the Total Commitment is
hereby reduced by the amount of the Prepayment.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
15.   Release.  In consideration of the foregoing, each Credit Party, on behalf
of itself and for each of its direct and indirect affiliates, parent companies,
subsidiaries, subdivisions, successors, predecessors and assigns, and their
present and former officers, managers, members, heirs, legal representatives,
employees, agents, and attorneys, and their trustees, successors and assigns
(collectively, the “Releasors”), hereby releases, remises, acquits and forever
discharges (the “Release”) the Agents, each Lender evidencing its agreement
herewith by delivering an executed counterpart of this Amendment on or prior to
the date hereof and such Agents’ and Lenders’ employees, agents,
representatives, consultants, attorneys, fiduciaries, servants, officers,
directors, partners, predecessors, successors and assigns, subsidiary companies,
parent companies and related company divisions (all of the foregoing hereinafter
called the “Released Parties”) from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter arising, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
date of execution hereof, and in any way directly or indirectly arising out of
or in any way connected to this Amendment, the Credit Agreement or the other
Credit Documents (all of the foregoing hereinafter called the “Released
Matters”).  Each Credit Party represents and warrants to the Lenders that it has
not purported to transfer, assign, pledge or otherwise convey any of such Credit
Party’s right, title or interest in any Released Matter to any other person or
entity and that the foregoing constitutes a full and complete release of all
Released Matters.  In any litigation arising from or related to an alleged
breach of the Release, the Release may be pleaded as a defense, counterclaim or
cross claim and shall be admissible into evidence without foundation testimony
whatsoever.  The Releasors expressly covenant and agree that the Release shall
be binding in all respects upon their respective successors, assigns and
transferees including, without limitation, any trustee in bankruptcy, and shall
inure to the benefit of the successors and assigns of the Released Parties.
 
16.   Acknowledgement.  Each Credit Party acknowledges that (a) the Borrower is
indebted to the Lenders under the Credit Agreement, the Note and the other
Credit Documents as of the date of this Amendment, in the aggregate  outstanding
principal amount of $1,227,000,000 (prior to giving effect to the application of
the Prepayment); (b) the Obligations are absolute and unconditional and are the
legal, valid and binding obligations of the Credit Parties without offset,
defense or counterclaim, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law); (c) as of the date of this
Amendment, the Security Documents have created in favor of the Lender a valid
security interest in the Collateral, subject to no Liens other than Permitted
Encumbrances; and (d) interest, fees, costs, and expenses continue to accrue
with respect to the Obligations including, without limitation, fees and expenses
of counsel for the Agents and the Lenders in connection with the administration
and enforcement of the Credit Agreement and the other Credit Documents.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
 
17.   Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
 
18.   Further Assurances.
 
(a)    The Borrower hereby consents and agrees that if this Amendment or any of
the Security Documents shall at any time be deemed by the Lenders for any reason
insufficient in whole or in part to carry out the true intent and spirit hereof
or thereof, it will execute or cause to be executed such other and further
assurances and documents as in the reasonable opinion of the Lenders may be
reasonably required in order more effectively to accomplish the purposes of this
Amendment or any of the Security Documents.
 
(b)    Without limitation of the terms of Section 17(a) of this Amendment, by no
later than January 6, 2012:
 

 
(i)   
each Credit Party which owns or operates a Vessel shall have duly authorized,
executed and delivered, and caused to be recorded in the appropriate vessel
registry, an amendment to its respective Vessel Mortgage to secure the Credit
Agreement, as amended by this Amendment; and

 

 
(ii)   
The Administrative Agent shall have received from (1) if the relevant Vessel is
registered under the Marshall Islands flag, Reeder & Simpson P.C., special
Marshall Islands counsel to the Borrower, (2) Constantine P. Georgiopoulos,
special New York maritime counsel to the Borrower and its Subsidiaries or (3) if
the relevant Vessel is registered in an Acceptable Flag Jurisdiction other than
the Marshall Islands, special counsel to the Administrative Agent of such
Acceptable Flag Jurisdiction, which shall be reasonably acceptable to the
Administrative Agent, an opinion addressed to the Administrative Agent and each
of the Lenders and dated as of the date of delivery, which shall (x) be in form
and substance reasonably acceptable to the Administrative Agent and (y) cover
the perfection of the security interests granted pursuant to each amendment of
the Vessel Mortgages and such other matters incident thereto as the
Administrative Agent may reasonably request.

 
19.   Counterparts.  This Amendment may be executed in as many counterparts as
may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.
 
20.   Headings; Amendment.  In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment. This Amendment cannot be amended other than by written agreement
signed by the parties hereto.
 
[SIGNATURE PAGES TO FOLLOW]
 
 
9
 


 
 

--------------------------------------------------------------------------------

 




 
IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.

 
BORROWER:
 
GENCO SHIPPING & TRADING
LIMITED, as Borrower
 
 
By /s/ John C.
Wobensmith                                                         
Name: John C. Wobensmith
Title: Chief Financial Officer, Secretary, Treasurer
 
Address:
 
299 Park Avenue, 20th floor
New York, NY 10171
Telephone:(646) 443-8550
Facsimile: (646) 443-8551
 
LENDERS:
 
DNB BANK ASA (f/k/a DnB NOR Bank ASA,
NEW YORK BRANCH), as Administrative Agent,
Collateral Agent, Mandated Lead Arranger,
Bookrunner and a Lender
 
By /s/ Sanjiv Nayar                                                          
Name: Sanjiv Nayar
Title: Senior Vice President
 
By /s/ Kjell Tore
Egge                                                             
Name: Kjell Tore Egge
Title: Senior Vice President
 

 

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF SCOTLAND PLC,
as Mandated Lead Arranger and Lender
 
 
By /s/ Douglas
Newton                                                                
Name: Douglas Newton
Title:   Director
 
By /s/ Michael
Brown                                                                
Name: Michael Brown 
Title:   Associate Director
   
WESTLB AG, NEW YORK BRANCH,
as Lender
 
 
By_______________________________________                                                                
Name:
Title:
 
By_______________________________________                                                                
Name:
Title:
 
SANTANDER ASSET FINANCE PLC,
as Lender
 
 
By /s/ Mark
McCarthy                                                               
Name: Mark McCarthy
Title: Head of Shipping
 
By_______________________________________                                                                
Name:
Title:



 

 
 
 

--------------------------------------------------------------------------------

 






CREDIT INDUSTRIEL ET
COMMERCIAL, NEW YORK BRANCH,
as Lender
 
 
By /s/ Alex
Aupoix                                                                
Name: Alex Aupoix
Title: Managing Director
 
By /s/ Adrienne
Molloy                                                                
Name: Adrienne Molloy
Title: Vice President
   
DEXIA BANK BELGIUM SA/NV
as Lender
 
 
By /s/ Katrien
Metten                                                                
Name: Katrien Metten
Title: Company Lawyer
 
By /s/ Benoit
Terreur                                                                
Name:  Benoit Terreur 
Title: Company Lawyer
 
LLOYDS TSB BANK,
as Lender
 
 
By /s/ Douglas
Newton                                                                
Name: Douglas Newton
Title: Director
 
By /s/ Michael
Brown                                                                
Name: Michael Brown
Title: Associate Director

 
SWEDBANK AB(PUBL),
as Lender
 
 
By /s/ Dagobert
Billsten                                                                
Name: Dagobert Billsten
Title: Attorney-in-Fact
 
By_____________________________________                                                                
Name:
Title:

 

 


 
 

--------------------------------------------------------------------------------

 


 
CONSENT, AGREEMENT AND AFFIRMATION
 
Each of the undersigned Guarantors hereby consents and agrees to the terms and
conditions of' the foregoing Amendment dated as of December 21, 2011 and to the
documents contemplated thereby and to the provisions contained therein relating
to conditions to be fulfilled and obligations to be performed by it pursuant to
or in connection with said Amendment and agrees particularly to be bound thereby
to the same extent as if the undersigned were a party to said Amendment.  Each
of undersigned hereby reaffirms its obligations, representations, warranties and
covenants under its respective Guaranty of the guaranty of the obligations of
the Borrower to the Lenders under or in connection with the Credit Agreement, as
amended.  Each of the undersigned hereby agrees that it shall execute each
additional Credit Document, including executing and recording an amendment to
its respective Vessel Mortgage, as may be required by the Lenders in connection
with the Amendment.
 
GENCO ACHERON LIMITED
GENCO BEAUTY LIMITED
GENCO KNIGHT LIMITED
GENCO LEADER LIMITED
GENCO MUSE LIMITED
GENCO VIGOUR LIMITED
GENCO CARRIER LIMITED
GENCO PROSPERITY LIMITED
GENCO SUCCESS LIMITED
GENCO WISDOM LIMITED
GENCO MARINE LIMITED
GENCO EXPLORER LIMITED
GENCO PIONEER LIMITED
GENCO PROGRESS LIMITED
GENCO RELIANCE LIMITED
GENCO SURPRISE LIMITED
GENCO SUGAR LIMITED
GENCO AUGUSTUS LIMITED
GENCO TIBERIUS LIMITED
GENCO LONDON LIMITED
GENCO TITUS LIMITED
GENCO CONSTANTINE LIMITED
GENCO HADRIAN LIMITED
GENCO COMMODUS LIMITED
GENCO MAXIMUS LIMITED
GENCO CLAUDIUS LIMITED
GENCO CHALLENGER LIMITED
GENCO CHAMPION LIMITED
GENCO CHARGER LIMITED
GENCO HUNTER LIMITED
GENCO PREDATOR LIMITED
GENCO WARRIOR LIMITED
 


By /s/ John C.
Wobensmith                                                                
Name:  John C. Wobensmith
Title:  Chief Financial Officer, Secretary, Treasurer
 


GENCO RAPTOR LLC
GENCO CAVALIER LLC
GENCO THUNDER LLC


By /s/ John C.
Wobensmith                                                                
Name:  John C. Wobensmith
Title:  Manager


 
 
 

